Title: Franklin: Certificate for the Capricieuse, [14 May 1783]
From: Franklin, Benjamin
To: 



  [May 14, 1783]
  To Persons in Authority in any of the United States of America

The Imperial Ship the Capricieuse, burthen about 350 Tons, Commanded by Capt. Simpson being bound from Trieste to Philadelphia, or some other Part of the United States, with Merchandize, but being uncertain what Port she may make; I hereby request that you would on his Arrival, favour the said Capt. Simpson with your Protection & Advice, for the Benefit of the Voyage & the Encouragement of Commerce with the friendly Nation to which he belongs.
Given at Passy this—&c
